Citation Nr: 0008742	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a laceration of a scar of the right hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from November 1953 to 
February 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  All the evidence for an equitable disposition of this 
claim has been obtained.  

2.  The laceration scar on the veteran's right hand is not 
poorly nourished nor does it cause any limitation of the 
right hand; there is no current evidence of tenderness, 
repeated ulceration, or pain on objective demonstration.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
residuals of a laceration scar of the right hand.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of a laceration scar of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.118, Diagnostic Codes 7803, 
7804, and 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In a rating action dated in May 1989, the RO granted service 
connection for a laceration scar of the right hand based on 
service medical records which revealed that the veteran 
sustained a laceration to the right hand and forearm, that he 
was treated, and that he was eventually diagnosed as having a 
lacerated wound of the dorsum of the right hand with extensor 
tendons involved.  The RO also considered VA medical records 
dated from 1987 through 1989 that showed complaints of pain 
and stiffness in the hands.  The diagnoses included diffuse 
paresthesias of the hands of unknown cause and degenerative 
changes in the interphalangeal and metacarpophalangeal 
joints.  The RO assigned a noncompensable evaluation pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code (DC).  That evaluation 
has remained in effect.  

Subsequent VA medical records dated from 1990 to 1995 reflect 
that the veteran continued to be seen for symptoms including 
pain and numbness in the right hand and difficulty holding 
objects.  The diagnoses were impression of ulnar neuropathy 
due to old trauma and advanced carpal tunnel syndrome of the 
right hand.  

In April 1996, the Board denied a claim for an increased 
rating for the service-connected right hand disability.  

In November 1996, the veteran filed a claim for an increased 
rating the disability at issue.  

Outpatient treatment VA medical records dated from 1995 to 
1998 reflect that the veteran was seen for complaints 
including pain in the right wrist.  The diagnoses were carpal 
tunnel syndrome and degenerative joint disease.  

A VA compensation and pension examination was conducted in 
September 1998.  
At that time, the veteran complained of numbness, weakness, 
and pain involving the right hand.  On physical examination, 
the examiner observed a scar on the dorsal aspect of the 
right hand across the 3rd, 4th, and 5th metatarsal heads and a 
scar on the ulnar aspect of the right forearm.  It was noted 
that proximal interphalangeal joints of the right hand 
appeared enlarged.  The veteran was able to approximate the 
tip of his thumb to the tips of all the fingers, except the 
little finger.  The veteran was unable to approximate the 
tips of his fingers to the median transfer fold of the palm 
and perform it up to half an inch from the medial transfer 
fold of the palm.  The examiner noted some impairment of 
strength and dexterity of the grasping objects.  The veteran 
had difficulty grasping, pushing, pulling, twisting, probing, 
and writing with the right hand.  Movements of the right hand 
and wrist against gravity and strong resistance were poor.  
Examination of the right wrist revealed no tenderness; there 
was slight limitation of motion.  There was no swelling, 
redness, or warmth.  Range of motion findings was provided 
with respect to right wrist and PIP joints.  An 
electromyograph (EMG) dated in April 1998 revealed tardy 
ulnar palsy.  The examiner noted that there were no findings 
to suggest carpal tunnel syndrome or radiculopathy.  X-rays 
of the right hand associated with the examination revealed 
degenerative arthritic changes of the 2nd and 3rd 
metacarpophalangeal joint (MCP) and PIP of the 2nd and 3rd 
joint.  X-rays of the right wrist were normal.  The diagnosis 
was degenerative joint disease of the proximal 
interphalangeal joints and metacarpophalangeal joints of the 
right hand and tardy ulnar palsy of the right hand.  The 
examiner opined that the veteran's impairment and disability 
was due to his non service-connected nerve palsy and not due 
to the right hand injury and scars.  

When seen for an examination of the scars, the veteran 
complained of constant pain.  The examiner observed weakness 
and numbness of the fingers on the veteran's right hand.  On 
physical examination, there was a 4.5 well-healed scar on the 
dorsal aspect of the right hand extending across the 3rd, 4th, 
and 5th metacarpal hands and turning proximally on the dorsum 
of the 5th metacarpal head.  There was a 5-inch well-healed 
scar over the right forearm of the ulnar aspect proximal to 
the wrist.  There was no tenderness over the scars.  There 
was some adherence of the scar on the dorsal aspect of the 
hand; texture was normal. There was no ulceration or 
breakdown of the skin. The examiner observed slight elevation 
of the scar, particularly the one on the hand.  The extent of 
underlying tissue loss was minimum.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was slightly pallor slightly paler than the normal skin.  
There was no disfigurement.  There was diminished grip in the 
right hand.  Photographs of the scars were enclosed.  The 
diagnosis was laceration scar dorsum of the right hand and 
forearm.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected disability at issue and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

A 10 percent evaluation may be assigned where a service-
connected scar is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or productive 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The Board has considered and finds the veteran's testimony 
credible.  However, the medical evidence of record does not 
support the assignment of a higher disability evaluation.  
Notably, the evidence shows that the service-connected scars 
are well healed, nontender, and there was no tenderness, 
ulceration, or break in the skin.  While the evidence 
demonstrates that the veteran related a history of pain, 
there are no objective findings of pain with respect to the 
service-connected residuals of a laceration of a scar of the 
right hand.  Based on the foregoing, The Board concludes that 
the veteran does not satisfy the criteria for a 10 percent 
evaluation under DCs 7803 and 7804, respectively.  The 
medical evidence establishes that the veteran has limitation 
of motion of the affected part.  There is also impairment of 
strength, dexterity and grasping of objects.  The evidence 
also shows that movement of the right hand and wrist against 
gravity and strong resistance.  However, the VA examiner 
attributed such pathology to non-service connected nerve 
palsy.  Therefore, the veteran does not satisfy the criteria 
for the assignment of a 10 percent disability evaluation 
under DC 7805.  

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  While there is subjective evidence of 
pain on motion and weakened movement, these symptoms have not 
been attributed to the service-connected scarring.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 do not provide a 
basis for a higher rating.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his residuals of a 
laceration of a scar of the right hand has interfered with 
his employment status to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for the 
disability.  Hence, the record does not present an 
exceptional case where his currently assigned evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met, and; therefore, affirms the RO's 
conclusion that a higher evaluation on an extraschedular 
basis is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for residuals of a laceration scar of the 
right hand is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


